     Case 5:18-cv-01564-JGB-SP Document 30 Filed 12/26/18 Page 1 of 4 Page ID #:429



 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    JENNIFER R. JACOBS (Cal. Bar No. 157609)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-6167
 8          Facsimile: (213) 894-7819
            E-mail: Jennifer.Jacobs3@usdoj.gov
 9
      Attorneys for Defendant Richard V. Spencer,
10    Secretary of the Navy
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                        EASTERN DIVISION
14
      CHRISTINA V. LE,                              No. 5:18-CV-1564-JGB-SP
15
                  Plaintiff,                        FEDERAL DEFENDANT’S EX PARTE
16                                                  APPLICATION FOR A STAY OF THE
                         v.                         ENTIRE CASE AND A
17                                                  CONTINUANCE OF THE HEARING
      RICHARD V. SPENCER, in his                    OF HIS MOTION TO DISMISS THE
18    official capacity as Secretary of the         FIRST AMENDED COMPLAINT DUE
      Navy,                                         TO THE LAPSE OF
19                                                  APPROPRIATIONS; DECLARATION
                  Defendant.                        OF DAVID M. HARRIS
20
                                                    [Local Rule 7-19]
21
                                                    [Proposed order is filed herewith.]
22

23                                                  Honorable Jesus G. Bernal,
                                                    United States District Judge
24

25

26

27

28
     Case 5:18-cv-01564-JGB-SP Document 30 Filed 12/26/18 Page 2 of 4 Page ID #:430



 1          Undersigned counsel, on behalf of Richard V. Spencer, in his official capacity as
 2    Secretary of the Navy (“Federal Defendant”), applies ex parte for an order staying the
 3    entire case due to the to the lapse of appropriations and a continuance of the hearing set
 4    for January 7, 2019 on the Federal Defendant’s motion to dismiss Plaintiff’s First
 5    Amended Complaint.
 6          1.     At the end of the day on December 21, 2018, the appropriations act that had
 7    been funding the Department of Justice (“Department”), of which the U.S. Attorney’s
 8    Office is a component, expired; the expiration resulted in a lapse of appropriations to the
 9    Department. The Department does not know when funding will be restored by
10    Congress.
11          2.     Absent an appropriation, Department attorneys are prohibited from
12    working, even on a voluntary basis, except in limited circumstances, such as
13    “emergencies involving the safety of human life or the protection of property.” 31
14    U.S.C. § 1342.
15          3.     A cursory review of the file indicates that a hearing is scheduled for January
16    7, 2019 on the Federal Defendant’s motion to dismiss Plaintiff’s First Amended
17    Complaint (“Motion”). See Docket No. 25. The Motion is fully briefed. See Docket
18    Nos. 27 (Opposition) and 29 (Reply).
19          4.     Undersigned counsel for the Department of Justice requests a stay of the
20    entire case and a continuance of the hearing on the Federal Defendant’s motion to
21    dismiss Plaintiff’s First Amended Complaint until Congress has restored appropriations
22    to the Department.
23          5.     Pursuant to Local Rule 7-19.1, notice of this Ex Parte Application was
24    given to pro per plaintiff Christina Le by email on December 26, 2018 (Ms. Le
25    previously requested defense counsel to communicate with her only via email). As of
26    the time of the filing of this application, Ms. Lee had not responded regarding whether
27    she opposes or does not oppose the Federal Defendant’s Ex Parte Application.
28

                                                   1
     Case 5:18-cv-01564-JGB-SP Document 30 Filed 12/26/18 Page 3 of 4 Page ID #:431



 1          Therefore, although the United States greatly regrets any disruption caused to the
 2    Court and the other litigants, the Federal Defendant hereby moves for a stay of the entire
 3    case and a continuance of the hearing on its Motion due to the lapse in appropriations
 4    until Department attorneys are permitted to resume their usual civil litigation functions.
 5    Dated: December 26, 2018                  Respectfully submitted,
 6                                              NICOLA T. HANNA
                                                United States Attorney
 7                                              DAVID M. HARRIS
                                                Assistant United States Attorney
 8                                              Chief, Civil Division
                                                JOANNE S. OSINOFF
 9                                              Assistant United States Attorney
                                                Chief, General Civil Section
10

11

12                                                 /s/
                                                JENNIFER R. JACOBS
13                                              Assistant United States Attorney
14                                              Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
     Case 5:18-cv-01564-JGB-SP Document 30 Filed 12/26/18 Page 4 of 4 Page ID #:432



 1                           DECLARATION OF DAVID M. HARRIS
 2          I, David M. Harris, declare:
 3          1. I am an Assistant United States Attorney and the Chief of the Civil Division of
 4    the United States Attorney’s Office.
 5          2. I am informed and believe that AUSA Jennifer R. Jacobs notified pro per
 6    plaintiff Christina Le of this ex parte application by email.
 7          3. I am informed by AUSA Jennifer R. Jacobs and believe that as of the time of
 8    the filing of this application, pro per plaintiff Christina Le had not responded to Ms.
 9    Jacobs’ email or voicemail regarding whether she opposes or does not oppose
10    Defendant’s ex parte application.
11          I declare under penalty of perjury that the foregoing is true and correct.
12          Executed this 26th day of December at Los Angeles, California.
13

14
                                       /s/
15                                     David M. Harris
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
